Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 1 of 11




                      EXHIBIT 4
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 2 of 11



                                                                       Page 1

   1                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
   3                  Civil Action No. 20-60416-CIV-CANNON/HUNT
   4
   5      TOCMAIL INC., a Florida
          corporation,
   6
                            Plaintiff,
   7
          -vs-
   8
          MICROSOFT CORPORATION, a
   9      Washington corporation,
  10                    Defendant.
          __________________________________/
  11
  12
                              VIDEOTAPED DEPOSITION OF
  13                               KATHRYN GRIFFITH
                           TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15
                               Tuesday, March 23, 2021
  16                           12:00 p.m. - 12:42 p.m.
  17
  18                              By videoconference
  19
  20
  21
  22
  23                        Stenographically Reported By:
                               Dianelis Hernandez, FPR
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 3 of 11



                                                                       Page 2

   1      APPEARANCES:
   2
   3      On behalf of the Plaintiff:
              JOHNSON & MARTIN, P.A.
   4          500 W. Cypress Creek Road
              Suite 430
   5          Fort Lauderdale, Florida 33309
              954-790-6699
   6          BY: Joshua D. Martin, Esquire via videoconference
              josh.martin@johnsonmartinlaw.com
   7
   8
   9      On behalf of the Defendant:
              GREENBERG TRAURIG, LLC
  10          1000 Louisiana Street
              Suite 1700
  11          Houston, Texas 77002
              713-374-3541
  12          BY: Mary-Olga Lovett, Esquire via videoconference
              BY: Kyle Dugan, Esquire via videoconference
  13          BY: Evelyn Cobos, Esquire via videoconference
              lovettm@gtlaw.com
  14
  15
          VIDEOGRAPHER:      Fred Veitch
  16
  17
          ALSO PRESENT:
  18          Rachel Hymel
              Aaron Wolke
  19          Cameron Roth
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 4 of 11



                                                                         Page 5

   1                  Miami office and our support personnel, our tech
   2                  support Rachel Hymel, and my paralegal Cameron
   3                  Roth all are on the call today.
   4                        THE COURT REPORTER:           Raise your right hand,
   5                  please.
   6                        Do you solemnly swear or affirm the
   7                  testimony you are about to give in this matter
   8                  will be the truth, the whole truth and nothing but
   9                  the truth?
  10                        THE WITNESS:       Yes, I do.
  11      Thereupon,
  12                                KATHRYN GRIFFITH,
  13      having been first duly sworn or affirmed, was examined
  14      and testified as follows:
  15                                DIRECT EXAMINATION
  16      BY MR. MARTIN:
  17                  Q.    Good morning, can you please state and
  18      spell your name for the record?
  19                  A.    Kathryn Galvin Griffith.            K-A-T-H-R-Y-N
  20      G-A-L-V-I-N G-R-I-F-F-I-T-H.
  21                  Q.    Ms. Griffith, have you had your deposition
  22      taken before?
  23                  A.    Yes.
  24                  Q.    Okay.    Do you understand that you are here
  25      testifying today on behalf of Microsoft?

                                     Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 5 of 11



                                                                       Page 8

   1                  A.   We identified the relevant data within
   2      Microsoft's ecosystem and extracted the data if it needed
   3      to be extracted, summarized it, and for some of the
   4      schedules added footnotes and headers to help the user
   5      better understand the data.
   6                  Q.   How many people are on your team?
   7                  A.   Six.
   8                  Q.   Did all six assist in this particular case?
   9                  A.   Probably not all six.
  10                  Q.   Do you know what different types of
  11      information were produced in the case?
  12                  A.   As it relates to the work we did, yes.
  13                  Q.   Yes.   Yeah.      So can you just give me just
  14      an overview of the different types of documents that were
  15      produced in terms of the work you guys did?
  16                  A.   Yes.   Revenue, units, and/or seats or
  17      licenses, depending on the schedule there is different
  18      names, but essentially units.            Pricing information, and
  19      usage, and profit.
  20                  Q.   I'm sorry, profitability?
  21                  A.   Yes.   Those are the ones that come to mind.
  22                  Q.   Do you know was all revenue data relating
  23      to Safe Links from Microsoft produced during the relevant
  24      time period?
  25                  A.   Safe Links is not a separately monetized

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 6 of 11



                                                                         Page 9

   1      product by Microsoft.       However, we collected the products
   2      that are monetized that include Safe Links.
   3                  Q.   Okay.   So was all revenue data regarding
   4      ATP produced?
   5                  A.   We collected standalone revenue related to
   6      office Advanced Threat Protection as well as products
   7      that contained Office Advanced Threat Protection.
   8                  Q.   So from a review of the records that were
   9      produced, would we have a complete summary of the revenue
  10      that Microsoft received related to ATP?
  11                  A.   You would have a complete picture of those
  12      two sets, either where Microsoft was receiving revenue
  13      for the standalone transaction of OATP or where it was
  14      sold as part of a suite and you would have the revenue
  15      attributable to that suite.           And there is a nuance there
  16      that if we look at the schedule there I can help to
  17      explain that nuance as well.
  18                  Q.   Were -- well, pivot tables were produced,
  19      correct?
  20                  A.   Correct.
  21                  Q.   And what do the pivot tables show?
  22                  A.   Again, if we looked at the pivot tables it
  23      would probably be easier to speak to.                Generally, it
  24      would be the revenue that we are talking about and the
  25      units.

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 7 of 11



                                                                         Page 21

   1      has a user associated with it within a given month.
   2                  Q.    Was -- I'm sorry.          Go ahead.
   3                  A.    I think the question was what's the
   4      difference.
   5                  Q.    Yeah.
   6                  A.    So I described what an assigned unit is.
   7      And I've described a few times the MS Sales licenses, but
   8      that's a license that's associated with the subscription
   9      and the frequency with which is shows up on MS Sales is
  10      based on the billing event.
  11                  Q.    Do you know has Microsoft attempted to
  12      attribute or isolate revenue for ATP from revenue for its
  13      bundle products that include ATP?
  14                        MS. LOVETT:       Objection.        Assumes facts not
  15                  in evidence.
  16                  A.    My understanding is that Microsoft doesn't
  17      further attribute revenue for Office Advanced Threat
  18      Protection when sold as part of a broader offering.
  19      BY MR. MARTIN:
  20                  Q.    And same question with Safe Links, has
  21      Microsoft attempted to attribute or isolate revenue for
  22      Safe Links from revenue from ATP?
  23                  A.    Similarly, Microsoft doesn't attribute
  24      revenue specifically to Safe Links.
  25                  Q.    Do you know whether Microsoft tracks it's

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 8 of 11



                                                                         Page 22

   1      research and development cost by project?
   2                  A.    What do you mean by project?
   3                  Q.    For example, evasion is one of the issues
   4      in this case, and so I'm wondering if you would know or
   5      have seen information on -- that Microsoft has tracked
   6      cost spent on trying to improve its evasion technology?
   7                  A.    I'm not aware of whether they do or don't
   8      track costs specifically for evasion.
   9                  Q.    Okay.    Do you know -- but do you know then
  10      outside of this example whether Microsoft tracks research
  11      and development cost by project on a project-by-project
  12      basis?
  13                        MS. LOVETT:       Objection.        Assumes facts not
  14                  in evidence.
  15                  A.    Generally, when talking to Microsoft's
  16      finance teams about identifying cost related to
  17      development of product it is typically not available,
  18      often not even at the product level let alone at the
  19      feature level or subfeature level that you are asking
  20      about.
  21      BY MR. MARTIN:
  22                  Q.    Do you know how much money Microsoft spends
  23      annually on marketing Safe Links separately from other
  24      products?
  25                  A.    I don't believe Microsoft tracks their

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 9 of 11



                                                                      Page 23

   1      marketing spent at that level of granularity.
   2                  Q.    What about for ATP?
   3                  A.    Again, I don't believe Microsoft tracks
   4      their marketing spent at that level of granularity.
   5                  Q.    When you were having your discussions with
   6      Mr. Ugon, did he inquire into the average life of
   7      Microsoft's software products?
   8                  A.    I don't recall one way or another.          I don't
   9      recall if we talked about that.
  10                  Q.    Did he ask you to explain any accounting
  11      practices at Microsoft as it relates to cost of goods
  12      sold?
  13                  A.    Again, I don't remember the specifics of
  14      the conversation.       It was several months ago.        It was
  15      mostly specifically about the data that we provided and
  16      making sure that he understood the data in the schedules.
  17                  Q.    Did he ask you to provide any type of
  18      historical product pricing list for Microsoft products
  19      that have ATP?
  20                  A.    I don't recall him asking and we didn't
  21      provide anything subsequent to the conversation that
  22      wasn't already provided, you know, generally for the
  23      case.
  24                        MR. MARTIN:      Let's take a five-minute
  25                  break.   I may be all finished, if I can just take

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 10 of 11



                                                                       Page 27

    1                                CERTIFICATE OF OATH

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6

    7                           I, the undersigned authority, certify that

    8            Kathryn Griffith appeared remotely before me and was duly

    9            sworn on the 23rd day of March, 2021.

   10                           Signed this 30th day of March, 2021.

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20                            <%11977,Signature%>

   21                           _________________________________

   22                           Dianelis Hernandez, FPR

   23                           Notary Public - State of Florida

   24                           My Commission No. GG136887

   25                           My Commission Expires: 9/23/2021

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 99-4 Entered on FLSD Docket 07/09/2021 Page 11 of 11



                                                                       Page 28

    1                              CERTIFICATE OF REPORTER

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6                           I, Dianelis Hernandez, Florida Professional

    7            Reporter, certify that I was authorized to and did

    8            stenographically report the deposition of Kathryn

    9            Griffith remotely, pages 1 through 26; that a review of

   10            the transcript was requested; and that the transcript is

   11            a true and complete record of my stenographic notes.

   12                           I further certify that I am not a relative,

   13            employee, attorney, or counsel of any of the parties, nor

   14            am I a relative or employee of any of the parties'

   15            attorney or counsel connected with the action, nor am I

   16            financially interested in the action.

   17

   18                           DATED this 30th day of March, 2021.

   19

   20

   21

   22

   23                            <%11977,Signature%>

   24                           _____________________________

   25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
